PER CURIAM.
We do not see how the appeal in this action can be entertained upon the notice of appeal as served. The notice of motion was addressed to the parties who had made claims upon the defendant, and some of these parties appeared in court, as is shown by the order from which the appeal is attempted to be taken. These parties, by virtue of this order, acquired certain rights; and it is sought to deprive them of those rights by the appeal taken herein. No notice of appeal has been served upon them, although they had become parties to the proceeding. The court cannot deprive them of the rights which they had secured, upon an appeal to which they are not parties.
The appeal should be dismissed, with $10 costs and disbursements.